Citation Nr: 1030860	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  10-02 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for 
basic eligibility requirements for Department of Veterans Affairs 
(VA) disability benefits.



ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The appellant in this case is the widow of a deceased individual 
(the deceased) who allegedly had recognized service in the 
Commonwealth Army of the Philippines.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 decision letter issued by the VA 
Regional Office (RO) in Manila, the Republic of the Philippines, 
that determined that new and material evidence to reopen the 
claim had not been received.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 
7107(a)(2) (West 2002 & Supp. 2009).

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.

The appeal as to whether the appellant has met the basic 
eligibility requirements for Department of Veterans Affairs (VA) 
disability benefits is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  Appellant's claim for eligibility for Department of Veterans 
Affairs (VA) disability benefits for the cause of the Veteran's 
death was previously denied by the RO in March 2001 and January 
2003 rating decisions.  The appellant was notified of both 
decisions but did not perfect an appeal of either.

2.  Since the last final decision in January 2003, the evidence 
received with respect to the claim is new, in that it is not 
cumulative and was not previously considered by decision makers.  
The evidence is also material because it raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The January 2003 rating decision that denied the claim of 
eligibility for Department of Veterans Affairs (VA) benefits for 
the cause of the Veteran's death became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the VCAA, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light 
of the favorable decision as it relates to the issue of whether 
new and material evidence has been received to reopen the claim 
of eligibility for Department of Veterans Affairs (VA) benefits 
for the cause of the Veteran's death, no further discussion of 
VCAA is necessary at this point.  The matter of VCAA compliance 
shall be addressed in a future merits decision after action is 
undertaken as directed in the remand section of this decision.

New and Material Evidence

Generally, if a rating decision by the RO is not appealed within 
one year of notification, that decision is final and may not be 
reconsidered unless new and material evidence has been submitted 
to reopen the claim.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.   If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition. 38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  As noted above, a January 2003 RO 
decision denied a claim of entitlement to VA benefits for the 
cause of the deceased's death.  The appellant subsequently 
requested that her claim be reopened and the present appeal 
ensued.

When a claim to reopen is presented, a two-step analysis is 
performed. The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material." See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.

Second, if VA determines that the evidence is new and material, 
the VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set 
forth in Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and material.  
If the evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to 
reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
that the claim was finally denied on any basis. Additionally, 
evidence considered to be new and material sufficient to reopen a 
claim should be evidence that tends to prove the merits of the 
claim that was the specified basis for the last final 
disallowance of the claim.

If new and material evidence has been received with respect to a 
claim that has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

The RO initially denied the appellant's claim of entitlement to 
VA benefits in a March 2001 decision as the Service Department 
determined that the deceased had no service as a member of the 
Philippine Commonwealth Army.

The appellant, in an October 2002 letter, informed the RO that 
the deceased's service number was incorrectly shown as [redacted] 
instead of [redacted].  The RO requested a new search by the Service 
Department under the corrected service number [redacted].  
Subsequently, the Service Department again determined that the 
deceased had no recognized service as a member of the Philippine 
Commonwealth Army.  The claim was denied in a January 2003 
decision.  The appellant did not file a timely appeal and this 
decision is final.

Appellant submitted a claim to reopen her claim for benefits in 
April 2009.  With her application she submitted several documents 
many of which are duplicates of other documents in the claims 
file.  

The Board notes that in the recent decision of Capellan v. Peake, 
539 F.3d 1373, 1382 (2008), the United States Court of Appeals 
for the Federal Circuit held that in accordance with 38 U.S.C. § 
5103A, pertaining to the duty to assist, where a claimant submits 
new evidence subsequent to a verification of service, that 
evidence must be submitted and considered in connection with a 
new request for verification of service from the service 
department pursuant to 38 C.F.R. § 3.203(c).  

A review of the claims files reveals several documents which 
attest to the deceased's service in the Philippine Commonwealth 
Army, none of these appear to have been sent to the service 
department for verification.  These include an official 
scholarship credit card issued by the Republic of the Philippines 
for the deceased's daughter which granted her a scholarship based 
on her father's military service.  There are other documents both 
original and copied attesting to his service.

The Board finds this evidence is both new and material, as it 
supports the appellant's contentions.  The documents have been 
presumed credible for the purpose of determining whether to 
reopen the claim.  This new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact of nexus to service 
that is necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.303.  New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of an appellant's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the appellant's 
claim for basic eligibility for Department of Veterans Affairs 
(VA) disability benefits for the cause of the Veteran's death is 
reopened.


ORDER

The application to reopen the claim of basic eligibility for 
Department of Veterans Affairs (VA) disability benefits for the 
cause of the Veteran's death is granted.


REMAND

In Dependency and Indemnity Compensation claims where service 
department certification of a serviceman's active service is 
required, an appellant is entitled to submit and receive 
consideration of new evidence concerning such service by the 
relevant service department.  It is a violation of VA's duty to 
assist not to request service department review of additional or 
new documents or evidence provided by an appellant concerning a 
serviceman's active service after the initial service department 
certification.  See Capellan, 539 F.3d at 1380-81. "[T]he correct 
interpretation of the governing statues and regulations requires 
that a claimant's new evidence be submitted and considered in 
connection with a request for 'verification of service from the 
service department' pursuant to 38 C.F.R. § 3.203(c)." Id. at 
1381.

The appellant has asserted that her deceased spouse had service 
with the U.S. Armed Forces of the Far East (USAFFE), and thus was 
entitled to VA benefits as a veteran.

Of record are January 1987 and January 2003 responses from the 
NPRC, which confirmed that the appellant's husband had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas in the service of the United States Armed 
Forces.  Since this certification, the appellant submitted 
evidence pertaining to her late spouse's service in the 
Philippine Commonwealth Army.

Therefore, the appeal must be remanded for an additional response 
from the NPRC.  The NPRC must be provided with copies of all of 
the evidence submitted in support of the appellant's claim, to 
include all of the documentation that the appellant has provided 
in support of the contention that the deceased had qualifying 
service for VA benefits to review in the determination of whether 
the deceased had the contended active service.

Accordingly, the case is REMANDED for the following action:

1. Request the NPRC to determine whether 
the deceased had qualifying service.  
Copies of all the documents that the 
appellant has provided in support of the 
contention that the deceased had qualifying 
service for VA benefits must be sent to the 
NPRC to review in the determination of 
whether the deceased had such service.

2. Thereafter, the issue on appeal must be 
readjudicated based on all of the evidence 
of record and all governing legal 
authority.  If the claim remains denied, 
the appellant must be provided with a 
supplemental statement of the case. An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2009).






 Department of Veterans Affairs


